DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on March 4th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Group A and Species A3 directed to Figs. 8A-8L (claims 1-16 and 21-47) in the reply filed on March 4th, 2022 is acknowledged.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 21-24 are objected to because of the following informalities: 
Claim 21 recites “a pair or second gate spaces” in line 2 which contains typographical error and should be amended to “a pair of second gate spaces” for avoiding confusion.   Claims 22-24 are being objected for inheriting the above issue. Appropriate correction is required. 
Allowable Subject Matter
Claims 1-16 are allowed over prior art of record. 
Claims 21-24 would be allowable if rewritten or amended to overcome the claim objections. 
The following is an examiner’s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following:  
Regarding claim 1 or claim 10 or  21, Ando et al. (Patent No.: US 9,330,938 B2) discloses a method of manufacturing a semiconductor device in Figs. 1-12, comprising: forming a gate dielectric layer (145 and 115) in a gate space (110-1/110-2) (see Figs. 6-9), the gate space being laterally surrounded by one or more insulating layers (105); forming one or more work function adjustment material (WFM) layers (160) over a first gate dielectric layer and a second gate dielectric layer; and forming a body gate electrode layer (170) over the one or more WFM layers (see column 5 line 4 through column 8 line 45).
Regarding claim 1 or claim 10 or  21, Li (Patent No.: US 10,573,563 B2) discloses a method of manufacturing a semiconductor device in Figs. 1-18, comprising: forming a gate dielectric layer (123) in a gate space (141/142) (see Figs. 6-9), the gate space being laterally surrounded by one or more insulating layers (102/130); separating the gate dielectric layer into a first gate dielectric layer and a second gate dielectric layer (see Fig. 13); forming one or more work function adjustment material (WFM) layers (330/340) over a first gate dielectric layer and a second gate dielectric layer; and 
However, the combination of Ando et al. and Li fails to disclose separating the gate dielectric layer into a first gate dielectric layer and a second gate dielectric layer by forming a trench as recited in claims 1, 10 and 21. 
Claims 2-9, 11-16 and 22-24 depend on claims 1, 10 and 21, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818